Judgment in favor of the plaintiff Alfred O’Toole, and the order appealed from in so far as it denies motion for a new trial as to said plaintiff, affirmed, with costs. Judgment in favor of plaintiff Agnes O’Toole, and the order appealed from in so far as it denies motion for a new trial as to said plaintiff, reversed, and the action severed, and a new trial ordered as to said plaintiff, with costs to the appellant, John H. Young, to abide the event, unless said plaintiff stipulates to reduce the judgment in her favor as entered to the sum of $653.60; in which event the said judgment as so modified and the order appealed from are affirmed, without costs. No opinion. Settle order on notice. Present -—■ Finch, P. J., Merrell, O’Malley, Sherman and Townley, JJ.